IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-50358
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

SAMUEL GARDEA-ORTIZ,

                                               Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                          (P-00-CR-267-ALL-F)
                         --------------------
                           February 28, 2002

Before HIGGINBOTHAM, WIENER, AND BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant        Samuel   Gardea-Ortiz     argues    that    the

district court erred by denying his motion to suppress because the

facts presented at the suppression hearing show that the border

patrol agents did not have a reasonable suspicion that he was

involved in criminal activity.       In the context of the denial of a

motion to suppress, we review the district court’s factual findings

for clear   error   and   the    ultimate   conclusion,    that    the     facts

supported   a   reasonable      suspicion   sufficient     to     justify    an



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
investigatory stop, de novo.      United States v. Inocencio, 40 F.3d

716, 721 (5th Cir. 1994).

    A roving border patrol agent may stop a vehicle if the agent’s

observations lead him reasonably to suspect that the occupants of

a particular vehicle may be involved in criminal activity.                      See

United States v. Brignoni-Ponce, 422 U.S. 873, 881 (1975).                      The

factors to be taken into account in determining whether “reasonable

suspicion” exists, include: the characteristics of the area; its

proximity to the border; the usual patterns of traffic on a

particular   road    and   previous   experience   with    alien       traffic;

information about recent illegal border crossings; the driver's

behavior; and the vehicle’s appearance, including the type vehicle,

appearance of being heavily loaded, number of passengers, or

passengers’ behavior.      Brignoni-Ponce, 422 U.S. at 884-885.

       The facts articulated by the border patrol agents show a

vehicle not normally in the area, which appeared to be riding low,

with tinted windows that prevented the agents from seeing how many

passengers were in the vehicle, and which was was traveling a

geographically      dangerous   stretch    of   road      paralleling           the

international border where illegal crossings occur daily.                    These

facts are specific and were articulated in clear terms.                         The

district court did not err in concluding that all of the specific

facts considered together supported the stop. See United States v.

Aldaco, 168 F.3d 148, 150 (5th Cir. 1999).

AFFIRMED.
                                                   S:\OPINIONS\UNPUB\01\01-50358.0.wpd
                                                                      4/29/04 6:29 pm



                                      2